                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION



IN RE:       ETHICON, INC.,
             PELVIC REPAIR SYSTEM
             PRODUCTS LIABILITY LITIGATION                                                 MDL 2327


SHERRY HOPPER,

                                 Plaintiff,

v.                                                        CIVIL ACTION NO. 2:12-cv-04084

JOHNSON & JOHNSON, and
ETHICON, INC.,

                                 Defendants.

                           MEMORANDUM OPINION AND ORDER

        On September 13, 2018, defendants’ counsel filed a Suggestion of Death noting the death

of plaintiff Sherry Hopper during the pendency of this action [ECF No. 55]. Defendants also filed

Defendants’ Rule 25(A)(1) Motion to Dismiss and Memorandum of Law in Support on March 29,

2019 [ECF No. 65] requesting dismissal of this case because the deceased plaintiff has not been

substituted. There has been no response to the motion.1

        Pretrial Order (“PTO”) # 308 filed in In re: Ethicon, Inc., Pelvic Repair Sys. Prods. Liab.

Litig., 2:12-md-2327 (“Ethicon 2327”) [ECF No.6218] outlines the procedures the court requires

to either substitute a deceased party pursuant to Federal Rule of Civil Procedure 25(a), or to dismiss




1
  Plaintiff’s counsel has filed two Motions to Withdraw as Counsel stating that decedent’s successors failed
to adequately respond to counsel’s service of the Suggestion of Death.
the deceased party from the civil action because of a failure to properly serve and substitute the

deceased party.

       The court FINDS that the Suggestion of Death with the subsequent Notice of Proof of

Service filed on December 4, 2018 [ECF No. 61], complied with Rule 25(a). The 90-day time

period as set forth in Rule 25(a) to substitute a party has passed and the deceased plaintiff has not

been substituted. Therefore, the court ORDERS that this case is DISMISSED without prejudice

and STRICKEN from the docket of this court. Any pending motions are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: October 9, 2019




                                                 2
